Title: To James Madison from William Jarvis, 23 April 1802 (Abstract)
From: Jarvis, William
To: Madison, James


23 April 1802, Boston. Notes that he last wrote to JM on 8 Apr., with a postscript on 9 Apr., and states that a few days later “a Gentleman acquainted me that he thought it probable he should send a Vessel to Bordeaux, in which case I could have a passage, this he has finally concluded to do & I expect she will sail in ten days.” Has given up his plan to go to New York to get passage there; “this way the quarantine will be avoided.” Has heard that the Portuguese quarantine is enforced unevenly, “some Vessels being admitted to an entry in 12 or 15 days others are obliged to lay 20, 30 & even 40 days, but those with the Spanish Consul’s Certificate to the Bill of Health, or comeing from ports where the Yellow Fever has seldom prevail’d are the most favoured.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; incomplete.



   
   A full transcription of this document has been added to the digital edition.

